Per Curiam.

The sole issue before this court is whether respondent should receive the indefinite suspension recommended by the board or the permanent disbarment requested by relator.
In Cleveland Bar Assn. v. Fatica (1971), 28 Ohio St. 2d 40, this court permanently disbarred an attorney convicted of soliciting and accepting a bribe. We find the Cleveland case to control this one. Society’s confidence in those oc*12cupying positions of public trust, including members of the bar who are officers of the court, is seriously undermined when a person in that position either accepts or gives a bribe. We therefore rule that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, Connors, Sweeney, Pryatel and Holmes, JJ., concur.
Connors, J., of the Sixth Appellate District, sitting for P. Brown, J.
Pryatel, J., of the Eighth Appellate District, sitting for Locher, J.